DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 6/22/2022 has been entered. Claims 1-2 remain for examination. 

Allowable Subject Matter
Claims 1-2 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The arguments regarding claim 1 filed on 6/22/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a printing inspection device that reads printing including a two- dimensional code printed on a printing target as recited in claim 1, the device comprising: 
means for inputting a recognition target including a two-dimensional code in a form of a multi-level image; 
image binarization means for binarizing the multi-level image with a predetermined binarization threshold value and outputting a binary image; 
two-dimensional code detection means for detecting a region of a two-dimensional code from the binary image; 
decoding means for decoding the two-dimensional code; and 
read test means for performing a read test, wherein the read test means performs a read test by binarizing one or more inspection samples with brightness values for all gradations, as a threshold value, obtains a maximum value and a minimum value of readable brightness values, causes the obtained maximum value and minimum value to be displayed in a display portion, and sets a median value between the minimum value and the maximum value, as a binarization threshold value for a two-dimensional code image in a practical printing inspection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887